Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species X (last as shown in figures 39-40) in the reply filed on 5/24/2022 is acknowledged.
Claims 3,4,6,7,9,14-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.  
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 112
Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13, the phrase “the foot length forming member and the foot width member forming configured a part of a packing material for packing the article of footwear”  is unclear and indefinite.  It is not clear what additional structure is being claimed.  Merely stating “configured a part of a packing material for packing the article of footwear” is purely functional language and therefore the scope of the claim is not clear since it appears no additional structure is being claimed.  It appears applicant is merely stating that the members can be used as packing material for packing the article of footwear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 doesn’t add any additional structure to the claimed last.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8,10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2865358 (Franck).  See English translation.
Regarding claims 1,2,8,10,13 and 17, Franck discloses a last (shoe tree such as shown in figures 1-3) for forming a footwear upper configuring an article of footwear (the shoe tree can inherently be used for forming a footwear upper since it has the structure as claimed), comprising: 
a foot length forming member (10) that defines a shape of the last at least in a lengthwise direction of the article of footwear (see figures 1-3); and 
a plurality of foot width forming members (12,14,16) that define a shape of the last at least in a widthwise direction of the article of footwear and are assembled to the foot length forming member (see figures 1-3).  
Regarding claim 2, see cutouts (12-1,14-1 and 16-1) with correspond to cut-outs (12-2,14-2 and 16-2) for assembly and therefore have a position identifier that indicates a position of the foot length forming member and the foot width forming member in the last (shoe tree).
Regarding claim 8, each member (10,12,14 and 16) are in plate configuration as shown.
Regarding claim 10, the last (shoe tree) has the foot length forming member (10) has an engagement groove (12-1,14-1 and 16-1), and one of the foot width forming members (12,14 and 16) is assembled in the engagement groove.  
	Regarding claim 17, see figure 3, which shows a cover (shoe upper and sole as shown) in a form of a sheet or a plate and externally covering at least a portion of the last.  
Claim(s) 1,2,5,8,10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1565057 (Chappell).
Regarding claims 1,2,5,8,10 and 17, Chappell discloses a last (Last such as shown in figures 1-3) for forming a footwear upper configuring an article of footwear, comprising: 
a foot length forming member (Top plate 1 as shown in figures 1-2 defines the full length of the last) that defines a shape of the last at least in a lengthwise direction of the article of footwear (see figures 1-3); and 
a plurality of foot width forming members (the remaining plate members 1) that define a shape of the last at least in a widthwise direction of the article of footwear and are assembled to the foot length forming member (see figures 1-3).  
Regarding claim 2, see recesses (4, shown in each plate) with correspond to the adjacent plate member) for assembly and therefore have a position identifier that indicates a position of the foot length forming member and the foot width forming member in the last.
Regarding claim 5, see figure 5 of Chappell which has a heel portion with a plurality of the foot width forming members (plates 1 as best shown in figure 2 which runs through the heel portion of the last) aligned in a heightwise direction.  
Regarding claim 8, each plate members 1 have a plate configuration as claimed.
Regarding claim 10, the last has the foot length forming member (top plate 1 as shown in figures 1-2) has an engagement groove (recess 4), and one of the foot width forming members (the second plate 1 from the top is assembled in the recess 4 of the top plate) is assembled in the engagement groove.  
	Regarding claim 17, a shoe extends over the last, at least see page 1, col. 1, lines 12-22, and has a cover (shoe upper and sole as shown) in a form of a sheet or a plate and externally covering at least a portion of the last.  
Claim(s) 1,2,8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0113291 (Smith).  
Regarding claims 1,2,8 and 17, Smith discloses a last (100) for forming a footwear upper configuring an article of footwear, comprising: 
a foot length forming member (elongate member 111) that defines a shape of the last at least in a lengthwise direction of the article of footwear (see figure 2); and 
a plurality of foot width forming members (120) that define a shape of the last at least in a widthwise direction of the article of footwear and are assembled to the foot length forming member (see figures 1 and 3).  
Regarding claim 2, see figure 2 which show the interlocking of the members (111,120 by means of a channel or dovetail connection (at least see paragraph 0023) and therefore have a position identifier (the connection) that indicates a position of the foot length forming member and the foot width forming member in the last (shoe tree).
Regarding claim 8, each member (120) are in plate configuration as shown.
	Regarding claim 17, see figure 4A, which several materials (10,12,15) covering the last which are thin and therefore are in a form of a sheet or a plate and externally covering at least a portion of the last.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franck ‘356 in view of US 838874 (Legge).
Franck teaches a last (shoe tree) as claimed (see the rejection above) except for the members of the last made out of paper (claim 12).  Legge teaches a shoe form (used after lasting and therefore a shoe tree, see page 1, col. 1, lines 9-27) wherein the members are made out of paper to provide a light weight shoe tree (see page 2, lines 13-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the last as taught by Franck out of paper, as taught by Legge, to provide a light weight member.
With regard to claim 13, the foot length forming member and the foot width forming members can inherently be used as a part of a packing material for packing an article of footwear.  Moreover, the shoe tree as taught by Franck is packed inside of an article of footwear.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franck ‘358 in view of [US 4000845 (Zeller) and/or US 6896175 (Duke).
Franck teaches a last as claimed (see the rejection above for details) except for engagement grooves each having a tapered portion allowing the groove to have a width that decreases as the groove approaches a bottom of the groove.  Zeller and Duke both teach interlocking partitions/dividers wherein the interlocking groove have a width that decreases as the groove approaches a bottom of the groove.  With regard to Zeller see grooves 32,36 as shown in figures 2-3 and described at col. 3, lines 41-65, having a width that decreases as the groove approaches a bottom of the groove.  With regard to Duke see grooves (20) as shown in figure 3-4 and described at col. 2, lines 30-46, having a width that decreases as the groove approaches a bottom of the groove.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the engagement grooves as taught by Franck, with a width that decreases as the groove approaches a bottom of the groove, as taught by either Zeller and/or Duke, to facilitate locking the members together.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556